DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claim 15, line 1: “wherein [[the]] a frame-rate of the display driver is greater”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (Pub. No.: US 2006/0202929 A1) hereinafter referred to as Baum in view of Yeh et al. (Pub. No.: US 2020/0380904 A1) hereinafter referred to as Yeh.
With respect to Claim 1, Baum teaches an electronic device (fig. 5; ¶47) comprising: an electronic display (figs. 2 and 5, item 11: TFT-LCD display panel; ¶10) comprising a plurality of display pixels, wherein the display pixels are configured to illuminate at a target luminance based at least in part on a signal (fig. 5, based on the signal from the control interface logic; ¶47); and an electrical bus (fig. 7, item 52; ¶50) configured to generate a plurality of voltage signals (¶49), wherein the voltage signal is one of the plurality of voltage signals and is output on an output of a plurality of outputs of the electrical bus (¶55), and wherein the electrical bus comprises: a control interface logic that receives gray scale codes representative of gamma reference voltages (¶27).
Baum does not mention the signal or voltage signal is an analog signal, nor does Baum mention the control interface logic comprises: a digital to analog converter configured to generate at least some of the plurality of analog voltage signals; and a plurality of output buffers configured to buffer the plurality of voltage signals, wherein each of the plurality of outputs is configured to be buffered by an output buffer of the plurality of output buffers.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) comprising: a digital to analog converter (fig. 1, item DAC1, DAC2, DAC3; ¶15) configured to generate at least some of the plurality of analog voltage signals (¶16); and a plurality of output buffers (fig. 1, item OP1, OP2, OP3) configured to buffer the plurality of voltage signals, wherein each of the plurality of outputs is configured to be buffered by an output buffer of the plurality of output buffers (¶16).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the electronic device of Baum such that the control interface logic comprises: a digital to analog converter configured to generate at least some of the plurality of analog voltage signals; and a plurality of output buffers configured to buffer the plurality of voltage signals, wherein each of the plurality of outputs is configured to be buffered by an output buffer of the plurality of output buffers, as taught by Yeh so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
Claim 2, claim 1 is incorporated, Baum does not mention wherein the electrical bus comprises a resistor string configured to interpolate the at least some of the plurality of analog voltage signals to generate other analog voltage signals of the plurality of analog voltage signals.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) comprising: a digital to analog converter (fig. 1, item DAC1, DAC2, DAC3; ¶15) configured to generate at least some of the plurality of analog voltage signals (¶16); wherein the electrical bus comprises a resistor string configured to interpolate the at least some of the plurality of analog voltage signals to generate other analog voltage signals of the plurality of analog voltage signals (¶15-17).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the electronic device of Baum wherein the electrical bus comprises a resistor string configured to interpolate the at least some of the plurality of analog voltage signals to generate other analog voltage signals of the plurality of analog voltage signals, as taught by Yeh so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
With respect to Claim 4, claim 2 is incorporated, Baum does not mention wherein the electrical bus comprises an amplifier between the digital to analog converter and the resistor string.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) comprising: a digital to analog converter (fig. 1, item DAC1, DAC2, DAC3; ¶15) configured to generate at least some of the plurality of analog voltage signals (¶16); wherein the electrical bus comprises a resistor string configured to interpolate the at least some of the plurality of analog voltage signals to generate other analog voltage signals of the plurality of analog voltage signals (¶15-17); wherein the electrical bus comprises an amplifier (fig. 1, item OP1, OP2, OP3; ¶15; ¶18) between the digital to analog converter and the resistor string.
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the electronic device of Baum wherein the electrical bus comprises an (¶5). 
With respect to Claim 6, claim 1 is incorporated, Baum teaches wherein the electrical bus is one of a plurality of electrical buses (fig. 7, items 52, 53: electrical bus), and wherein each electrical bus of the plurality of electrical buses comprises a different mapping between the target luminance to the analog voltage signal (¶55, “bus 53 updates the flip-flops in the corresponding selected register section(s) 46-1,2 . . . m with the gray scale codes provided on bus 52 by I2C controller interface logic 48”).
With respect to Claim 7, Baum teaches a method (¶62-64) comprising: converting, via first circuitry (fig. 7, item 46-1, 46-2, …, 46-m), a first digital signal (fig. 7, item from bus 52 to item 46-1) corresponding to a first luminance level of a display pixel to a first signal (¶64-65), wherein the display pixel is configured to output light at the first luminance level in response to being powered via the first signal. 
Baum does not mention converting via a first circuitry, a first digital signal to a first signal, the first signal is a first analog signal nor does Baum teach converting, via the first circuitry, a second digital signal corresponding to a second luminance level of the display pixel to a second analog signal, wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal; interpolating, via second circuitry, between the first analog signal and the second analog signal to generate a third analog signal, wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal; and buffering, via a plurality of output buffers, the first analog signal, the second analog signal, and the third analog signal.
Yeh teaches a method of generating gamma voltages (fig. 1, item 10; ¶15) by converting via first circuitry (fig. 1), a first digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a first luminance level of a display pixel to a first analog signal (¶16), wherein the display pixel is configured to (¶17); converting, via the first circuitry, a second digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a second luminance level of the display pixel to a second analog signal (¶16), wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal (¶17); interpolating, via second circuitry (fig. 1), between the first analog signal and the second analog signal to generate a third analog signal (fig. 1), wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal (¶17); and buffering, via a plurality of output buffers, the first analog signal, the second analog signal, and the third analog signal (fig. 1).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the method of Baum to convert via a first circuitry, a first digital signal to a first signal, the first signal is a first analog signal and to convert, via the first circuitry, a second digital signal corresponding to a second luminance level of the display pixel to a second analog signal, wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal; interpolating, via second circuitry, between the first analog signal and the second analog signal to generate a third analog signal, wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal, and buffering, via a plurality of output buffers, the first analog signal, the second analog signal, and the third analog signal, as taught by Yeh so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
With respect to Claim 8, claim 7 is incorporated, Baum does not mention wherein the first circuitry comprises one or more digital to analog converters.
Yeh teaches a method of generating gamma voltages (fig. 1, item 10; ¶15) by converting via first circuitry (fig. 1), a first digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a first (¶16), wherein the display pixel is configured to output light at the first luminance level in response to being powered via the first analog signal (¶17); converting, via the first circuitry, a second digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a second luminance level of the display pixel to a second analog signal (¶16), wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal (¶17); interpolating, via second circuitry (fig. 1), between the first analog signal and the second analog signal to generate a third analog signal (fig. 1), wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal (¶17); wherein the first circuitry comprises one or more digital to analog converters (fig. 1).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the method of Baum wherein the first circuitry comprises one or more digital to analog converters, as taught by Yeh so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
With respect to Claim 9, claim 7 is incorporated, Baum does not mention wherein the second circuitry comprises a resistor string comprising a plurality of resistors.
Yeh teaches a method of generating gamma voltages (fig. 1, item 10; ¶15) by converting via first circuitry (fig. 1), a first digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a first luminance level of a display pixel to a first analog signal (¶16), wherein the display pixel is configured to output light at the first luminance level in response to being powered via the first analog signal (¶17); converting, via the first circuitry, a second digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a second luminance level of the display pixel to a second analog signal (¶16), wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal (¶17); interpolating, via second circuitry (fig. 1), between the first (fig. 1), wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal (¶17); wherein the first circuitry comprises one or more digital to analog converters (fig. 1); wherein the second circuitry comprises a resistor string comprising a plurality of resistors (fig. 1).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the method of Baum wherein the second circuitry comprises a resistor string comprising a plurality of resistors, as taught by Yeh so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
With respect to Claim 10, claim 9 is incorporated, Baum does not mention wherein the plurality of output buffers comprises a plurality of operational amplifiers disposed after the resistor string.
Yeh teaches a method of generating gamma voltages (fig. 1, item 10; ¶15) by converting via first circuitry (fig. 1), a first digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a first luminance level of a display pixel to a first analog signal (¶16), wherein the display pixel is configured to output light at the first luminance level in response to being powered via the first analog signal (¶17); converting, via the first circuitry, a second digital signal (fig. 1, digital signals A1-A8-, B1-B8, … C1-C8) corresponding to a second luminance level of the display pixel to a second analog signal (¶16), wherein the display pixel is configured to output light at the second luminance level in response to being powered via the second analog signal (¶17); interpolating, via second circuitry (fig. 1), between the first analog signal and the second analog signal to generate a third analog signal (fig. 1), wherein the display pixel is configured to output light at a third luminance level in response to being powered via the third analog signal (¶17); wherein the first circuitry comprises one or more digital to analog converters (fig. 1); wherein the second circuitry comprises a resistor string comprising a plurality of resistors (fig. 1); wherein the plurality of output buffers comprises a plurality of operational amplifiers disposed after the resistor string (fig. 1).
(¶5). 
With respect to Claim 11, claim 7 is incorporated, Baum teaches comprising outputting the first analog signal, the second analog signal, and the third analog signal to display circuitry configured to drive the display pixel based at least in part on one of the first analog signal, the second analog signal, and the third analog signal (figs. 5 and 7; ¶47).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baum and Yeh as applied to claim 2 above, and further in view of Naugler (Pub. No.: US 2008/0231566 A1).
With respect to Claim 3, claim 2 is incorporated, Baum and Yeh do not mention wherein the resistor string comprises a plurality of resistors, wherein each of the plurality of resistors comprises a resistance greater than or equal to 1,000 Ohms.
Naugler teaches a gamma voltage generator (fig. 2, item 104; ¶14) comprising a resistor string (fig. 2), wherein the resistor string comprises a plurality of resistors (fig. 2) wherein each of the plurality of resistors comprises a resistance greater than or equal to 1,000 Ohms (fig. 3; ¶18 “There are 31 resistors (255-224=31) between Vgamma and Vtap7; therefore, the voltage is dropped in 31 equal decrements from Vgamma to Vtap, because all 31 resistors are of the same value, which from the FIG. 3B is 7843 Ohms each”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Baum and Yeh, wherein the resistor string comprises a plurality of resistors, wherein each of the plurality of resistors comprises a (¶18). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baum and Yeh as applied to claim 1 above, and further in view of Chang et al. (Pub. No.: US 2019/0333440 A1) hereinafter referred to as Chang.
With respect to Claim 5, claim 1 is incorporated, Baum and Yeh do not mention wherein the output impedance of each of the plurality of outputs is uniform.
Chang teaches that when the signal transmission distance from an output to the driver and are connected at symmetrical positions of the display panel are equal, the output impedance of each of a plurality of outputs is uniform (¶51).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Baum and Yeh, wherein the output impedance of each of the plurality of outputs is uniform, as taught by Chang so as to ensure consistency of image display and improve anti-interference ability (¶51).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baum, in view of Yeh in view of Naugler.
With respect to Claim 12, Baum teaches a gamma bus (figs. 5 and 7, items 52 and 53; ¶50) configured to generate reference voltages and output the reference voltages to a display driver (¶27, “gamma reference voltages to be applied to source drivers (66) of the source driver circuit (16) and transfer the gray scale codes via the output bus (52) to corresponding storage cells of the first register (46) and to cause the gray scale codes in the first register (46) to be coupled to inputs of the DACs (28-1,2 . . . m) to produce signals representative of the gamma correction voltages to be applied to the source driver circuit (16)”), wherein the display driver is configured to drive display pixels at particular luminance levels based at least in part on the reference voltages (¶69), wherein the each of the particular luminance levels corresponds to one reference voltage of the analog reference voltages (¶73).
Baum does not mention the reference voltages are analog reference voltages, wherein the gamma bus comprises a resistor string comprising a plurality of resistors.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog reference voltages (¶16), wherein the voltage generator comprises a resistor string (fig. 1; ¶16) comprising a plurality of resistors (fig. 1).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the gamma bus of Baum such that the reference voltages are analog reference voltages, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh to comprise a resistor string comprising a plurality of resistors, so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
Baum and Yeh combined do not teach wherein each of the plurality of resistors comprises a resistance greater than 1,000 Ohms
Naugler teaches a gamma voltage generator (fig. 2, item 104; ¶14) comprising a resistor string (fig. 2), wherein the resistor string comprises a plurality of resistors (fig. 2) wherein each of the plurality of resistors comprises a resistance greater than or equal to 1,000 Ohms (fig. 3; ¶18 “There are 31 resistors (255-224=31) between Vgamma and Vtap7; therefore, the voltage is dropped in 31 equal decrements from Vgamma to Vtap, because all 31 resistors are of the same value, which from the FIG. 3B is 7843 Ohms each”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined gamma bus of Baum and Yeh, wherein each of the (¶18). 
With respect to Claim 14, claim 12 is incorporated, Baum does not mention comprising a plurality of output buffers disposed at outputs of the resistor string.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog reference voltages (¶16), wherein the voltage generator comprises a resistor string (fig. 1; ¶16) comprising a plurality of resistors (fig. 1); comprising a plurality of output buffers (fig. 1, item OP1, OP2, OP3) disposed at outputs of the resistor string (fig. 1; ¶16).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the gamma bus of Baum such that the reference voltages are analog reference voltages, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh comprising a plurality of output buffers disposed at outputs of the resistor string, so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baum, Yeh, and Naugler as applied to claim 12 above, and further in view of Small (Pub. No.: US 2012/0320096 A1).
With respect to Claim 13, claim 12 is incorporated, Baum, Yeh, and Naugler do not teach wherein the resistance of each of the plurality of resistors is greater than 10,000 Ohms.
Small teaches a resistor string (fig. 3, item 275-1, 275-2, 275-3) for an actual gamma curve in a display driver (¶34); wherein the resistance of each of the plurality of resistors is greater than 10,000 Ohms (¶38).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined gamma bus of Baum, Yeh, and Naugler, wherein the (¶38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baum, Yeh, and Naugler as applied to claim 12 above, and further in view of Yoshida et al. (Pub. No.: US 2007/0279359 A1) hereinafter referred to as Yoshida.
With respect to Claim 15, claim 12 is incorporated, Baum, Yeh, and Naugler do not mention wherein the frame-rate of the display driver is greater than or equal to 120 Hertz.
Yoshida teaches a display device, wherein a frame-rate of a display driver is equal to 120 Hz (¶127).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the gamma bus of Baum, Yeh, and Naugler, such that the gamma bus is implemented in a display device, wherein the frame-rate of the display driver is equal to 120 Hz, as taught by Yoshida so as to improve the quality of moving images so that a residual image is hardly perceived (¶127). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baum in view of Yeh, in view of Naugler and in view of Chang.
With respect to Claim 16, Baum teaches an electronic display (figs. 2 and 5, item 11: TFT-LCD display panel; ¶10) comprising: an active area (fig. 5, item 11) comprising a plurality of display pixels; a data driver (fig. 5) configured to drive a respective portion of the plurality of display pixels with a respective driving electrical signal (fig. 5, based on the electrical signal from the control interface logic; ¶47); and a gamma bus (figs. 5 and 7, items 52 and 53; ¶50) configured to provide a plurality of electrical signals to the data driver via a respective plurality of outputs (¶27, “gamma reference voltages to be applied to source drivers (66) of the source driver circuit (16) and transfer the gray scale codes via the output bus (52) to corresponding storage cells of the first register (46) and to cause the gray scale codes in the first register (46) to be coupled to inputs of the DACs (28-1,2 . . . m) to produce signals representative of the gamma correction voltages to be applied to the source driver circuit (16)”), wherein the plurality of electrical signals correspond to possible values of the respective driving electrical signals (¶69; ¶73).
Baum does not mention the electrical signals are analog electrical signals.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog electrical signals (¶16).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the electronic display of Baum such that the electrical signals are analog electrical signals, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh, so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
Baum and Yeh combined do not mention the data driver as a plurality of data drivers.
Naugler teaches an electronic display (fig. 4) comprising: an active area (fig. 4, item 108; ¶41) comprising a plurality of display pixels; and a plurality of data drivers (fig. 4, item 114-1, 114-2, …, 114-x; ¶11).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic display of Baum and Yeh, such that the data driver is a plurality of data drivers, as taught by Naugler, so as to provide design alternatives. 
Baum, Yeh, and Naugler combined do not teach wherein each output of the gamma bus has substantially the same output impedance.
(¶51).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic display of Baum, Yeh, and Naugler such that the signal transmission distance from an output to the data driver are connected at symmetrical positions of the display panel are equal, so that each output of the gamma bus has substantially the same output impedance, as taught by Chang so as to ensure consistency of image display and improve anti-interference ability (¶51).
With respect to Claim 17, claim 16 is incorporated, Baum does not teach wherein the gamma bus comprises a plurality of output buffers that output the plurality of analog electrical signals. 
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog electrical signals (¶16); the gamma voltage generator comprising: a plurality of output buffers (fig. 1, item OP1, OP2, OP3) that output the plurality of analog electrical signals (¶16).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the combined electronic display of Baum, Yeh, Naugler, and Chang such that the electrical signals are analog electrical signals, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh, so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 
Baum, Yeh, and Naugler combined do not teach wherein the plurality of output buffers are configured to cause each output of the gamma bus to have substantially the same output impedance.
Chang teaches that when the signal transmission distance from an output to the driver and are connected at symmetrical positions of the display panel are equal, the output impedance of each of a plurality of outputs is uniform (¶51).
(¶51).
With respect to Claim 18, claim 16 is incorporated, Baum does not mention wherein the gamma bus comprises: a digital to analog converter configured to generate at least some of the plurality of analog electrical signals; and a plurality of output buffers configured to buffer the plurality of analog electrical signals, wherein each output of the gamma bus is configured to be buffered by an output buffer of the plurality of output buffers.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog electrical signals (¶16); the gamma voltage generator comprising: a digital to analog converter (fig. 1, item DAC1, DAC2, DAC3; ¶15) configured to generate at least some of the plurality of analog electrical signals (¶16); and a plurality of output buffers (fig. 1, item OP1, OP2, OP3) configured to buffer the plurality of analog electrical signals, wherein each output of the gamma voltage generator is configured to be buffered by an output buffer of the plurality of output buffers (¶16).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the combined electronic display of Baum, Yeh, Naugler, and Chang such that the electrical signals are analog electrical signals, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh, wherein the gamma bus comprises: a digital to analog converter configured to generate at least some of the plurality of analog electrical signals; and a plurality of output buffers configured to buffer the plurality of analog electrical signals, wherein each (¶5). 
With respect to Claim 19, claim 18 is incorporated, Baum does not mention wherein the gamma bus comprises a resistor string configured to interpolate the at least some of the plurality of analog electrical signals to generate other analog electrical signals of the plurality of analog electrical signals.
Yeh teaches a gamma voltage generator (fig. 1, item 10; ¶15) configured to generate analog electrical signals (¶16); the gamma voltage generator comprising: a digital to analog converter (fig. 1, item DAC1, DAC2, DAC3; ¶15) configured to generate at least some of the plurality of analog electrical signals (¶16); and a plurality of output buffers (fig. 1, item OP1, OP2, OP3) configured to buffer the plurality of analog electrical signals, wherein each output of the gamma voltage generator is configured to be buffered by an output buffer of the plurality of output buffers (¶16); wherein the gamma voltage generator comprises a resistor string (fig. 1) configured to interpolate the at least some of the plurality of analog electrical signals to generate other analog electrical signals of the plurality of analog electrical signals (¶15-17).
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to modify the combined electronic display of Baum, Yeh, Naugler, and Chang such that the electrical signals are analog electrical signals, wherein the I2C controller interface logic of the gamma bus comprises the gamma voltage generator of Yeh, wherein the gamma bus comprises a resistor string configured to interpolate the at least some of the plurality of analog electrical signals to generate other analog electrical signals of the plurality of analog electrical signals, so as to provide a driving circuit to improve the slew rate of a channel of a source driver (¶5). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baum, Yeh, and Naugler as applied to claim 16 above, and further in view of Small.
Claim 20, claim 16 is incorporated, wherein the gamma bus comprises a resistor string that comprises a plurality of resistors, wherein each of the plurality of resistors has a resistance greater than or equal to 10,000 Ohms.
Small teaches a resistor string (fig. 3, item 275-1, 275-2, 275-3) that comprises a plurality of resistors for an actual gamma curve in a display driver (¶34); wherein each of the plurality of resistors has a resistance greater than 10,000 Ohms (¶38).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic display of Baum, Yeh, and Naugler, wherein the gamma bus comprises a resistor string that comprises a plurality of resistors, wherein each of the plurality of resistors has a resistance greater than or equal to 10,000 Ohms, as taught by Small so as to reduce power (¶38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DONNA V LUI/Examiner, Art Unit 2621     


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621